Case 2:16-cr-00540-JMA-SIL Document 335-1 Filed 11/20/18 Page 1 of 2 PageID #: 3820



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   – – – – – – – – – – – – – – – – – –X

   UNITED STATES OF AMERICA
                                                                STIPULATION
          - against -
                                                                16–CR-540 (S-2) (JMA)
   EDWARD MANGANO and
   LINDA MANGANO,

                           Defendants.

   – – – – – – – – – – – – – – – – – –X

                The parties hereby STIPULATE AND AGREE as follows:

                1.      Draft transcripts, including line sheets, provided to the defendants by the

  United States, or copies, redacted copies, or any portions thereof ("Draft Transcripts") shall

  not be used in any proceeding by any person, including persons who are not parties to this

  case;


                2.      The use of any Draft Transcripts by the defendants is limited to trial

  preparation for this case and the Draft Transcripts may not be used at trial by the defendants

  in any form or for any purpose whatsoever, including use in cross-examination of any

  witnesses;


                3.      Draft Transcripts may not be furnished, directly or indirectly, by the

  defendants or defense counsel to anyone who has not signed this stipulation, other than legal

  staff of an attorney who has signed this stipulation if such persons agree not to furnish the

  Draft Transcripts to others;
Case 2:16-cr-00540-JMA-SIL Document 335-1 Filed 11/20/18 Page 2 of 2 PageID #: 3821



                4.      All Draft Transcripts, including all copies of such transcripts, whether in

  the possession of defense counsel or the defendants, will be returned to the United States when

  final transcripts are provided by the United States.


  Dated: November 20, 2018
         Central Islip, New York

                                                               RICHARD P. DONOGHUE
                                                               United States Attorney
                                                               Eastern District of New York
                                                               610 Federal Plaza
                                                               Central Islip, New York 11722


                                                         By:
                                                               Catherine M. Mirabile
                                                               Lara Treinis Gatz
                                                               Christopher C. Caffarone
                                                               Assistant United States Attorneys
                                                               (631) 715-7850/7913/7868


  AGREED AND STIPULATED TO:


  __________________________________
  Kevin Keating, Esq.
  Attorney for Edward Mangano


  __________________________________
  John Carman, Esq.
  Attorney for Defendant Linda Mangano




                                                 2
   
